TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00307-CR




                                     Arnold Garza, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
              NO. 09-08516-1, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                 Arnold Garza appeals a conviction for interfering with public duties.         He is

represented by retained counsel. Appellant’s brief was due March 15, 2011. In response to the

Clerk’s overdue notice, the Court has been advised by a person claiming to act on counsel’s behalf

that counsel was jailed on February 28, 2011 in an unrelated matter and is unable to complete

the brief.

                 The appeal is abated and the cause is remanded to the trial court. See Tex. R. App.

P. 38.8. The trial court shall conduct a hearing to determine whether appellant desires to prosecute

this appeal and if he does, to determine whether appellant intends to employ new counsel to file a

brief on his behalf. If appellant claims to be unable to afford new counsel, the court shall determine
whether appellant is presently indigent and appoint counsel if necessary. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be

forwarded to the Clerk of this Court for filing as a supplemental record no later than June 2, 2011.



Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: May 3, 2011

Do Not Publish




                                                  2